Citation Nr: 1640188	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  14-24 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for emphysema.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for treatment purposes for a dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 until October 1980. These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's June 2014 substantive appeal, he requested a hearing on the issues on appeal. In September 2016, the Veteran's representative requested a Video hearing on the Veteran's behalf. However, it does not appear that the Veteran has been scheduled for a Board hearing and there is no indication that he has since cancelled his initial or subsequent hearing request. 

In light of the appellant's pending Board video conference hearing request concerning issues presently on appeal before the Board, the case must be remanded to afford the appellant an appropriate Board hearing. 38 U.S.C.A. § 7107 (b) (West 2014); 38 C.F.R. §§20.700 (a), 20.703 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before the Board pursuant to the September 2016 hearing request following the usual procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




